Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (9,782,902) (see PTO-892). 
RE claims 1 and 9, Kim et al. (9,782,902) discloses a mechanical finger (see Figs. 1-12)  for a mechanical hand, comprising: a proximal phalanx (120, 130) (See Fig. 4) (see Exhibit A) pivotably mountable to a support (200) of the mechanical hand to pivot relative to the support about a finger pivot axis (102); a distal phalanx (110) pivotably connected to the proximal phalanx via a first living hinge (104) to pivot relative to the proximal phalanx about a first pivot axis; and a skeleton member (140 and 150) pivotably connected at one end to the distal phalanx (110) via a second living hinge (107) to pivot relative to the distal phalanx about a second pivot axis (107) offset from the first pivot axis (104) and at another end operatively connected to an actuator having a motor (50), reduction unit (20), a gear (30), an encoder (40), and a control unit (10) (see Fig. 9), of 
Exhibit A
[AltContent: arrow][AltContent: textbox (Skeleton member)][AltContent: textbox (Distal phalanx)][AltContent: textbox (Proximal phalanx)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]   
    PNG
    media_image1.png
    345
    295
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    298
    276
    media_image2.png
    Greyscale

[AltContent: textbox (A support (200) containing actuator )]


relative to the support when the finger is in use. Note that Fig. 4 of Kim et al. (9,782,902) displays movement (an arrow r as shown) of the second opposite end of the skeleton member by the actuator in a direction being transverse to the finger pivot axis moving the mechanical finger between the open position and the closed position (RE Claim 9). 
RE claims 2, 4, 15, and 17, Figs. 10-12 of Kim et al. gripper (9,782,902) show that the first living hinge is monolithic with at least a part of each of the proximal and distal phalanges or the second living hinge is monolithic with at least a part of each of the distal phalanx and the skeleton member or the proximal phalanx, the distal phalanx, the first living hinge and the second living hinge are monolithic to each other. 

RE claim 6, Figs. 4 and 5 of Kim et al. gripper (9,782,902) teach that the first pivot axis is parallel to the second pivot axis.
RE claim 7, Figs. 10-12 of Kim et al. gripper (9,782,902) provide the skeleton member (140 and 150) and the second living hinge (107) are located on an outer side of the proximal phalanx (120 and 130) opposite an inner side, the inner side configured to hold an object.
RE claim 8, Figs. 4 and 5 of Kim et al. gripper (9,782,902) discloses the first living hinge (104) has a different rotation resistance than that of the second living hinge (107) since the connected links have been biased by a first torsion spring (160) and a second torsion spring (17) (see Fig. 4). 
RE claim 16, the provided Fig. 8 of Kim et al. gripper (9,782,902) shows that the at least one finger (120, 130, and 101) is underactuated with respect to the outer gripping fingers. 
RE claims 18-20, Figs. 1, 2, 10, and 11 of Kim et al. gripper (9,782,902) show two mechanical fingers wherein movements of the two mechanical fingers between the open position and the closed position are symmetrical wherein the at least one mechanical finger is releasably attached to the support via a pivot pin (102, 105). 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. gripper (9,782,902) (see PTO-892) in view of Shamilian et al. (9,545,727) (see PTO-892). 
Kim et al. gripper (9,782,902) as presented above, does not specifically show the material selection on the proximal phalanx, the distal phalanx, the first living hinge and the second living hinge being made of a polymeric material. However, Shamilian et al. (9,545,727) teaches a robotic finger having phalanxes being made of polymeric material (see Col. 9, lines 49-57). Thus, it would have been obvious to those skilled in the gripping technology to make the phalanxes and hinges of Kim et al. gripper (9,782,902) to be made of a polymeric material as taught by Shamilian et al. (9,545,727) to provide a light, but reliable fingers to a user. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. gripper (9,782,902) (see PTO-892) in view of Murata et al. (US 2013/0057004) (see PTO-892).   
Fig. 9 of Kim et al. gripper (9,782,902) as presented above, shows a motor (10) being  operatively connected to a controller (50), but does not specifically show that the motor is an electric motor. However, Figs. 11, 15, and 16 of Murata et al. (US 2013/0057004) teach an electric motor (119, 120) (See paragraphs [0099], [0101], and [02012]) being connected to a controller and phalanxes. Thus, it would have been obvious to those skilled in the gripping technology to provide an electric motor on the Kim et al. gripper . 
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Drawings
Applicant points out that the provided in Figs. 5 shows “31P” as disclosed in the paragraph [0036] and the object of the drawing has been withdrawn.
Claim Rejections - 35 USC § 102
Claims 1, 2, 4-9, and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et al. (9,782,902). 
Applicant argues that Kim et al. (9,782,902) does not disclose as follow:
“In rejecting claim 1, the Office points to 104 and 107 as being "living hinges": 
"a first living hinge (104) to pivot relative to the proximal phalanx about a first pivot axis; and a skeleton member (140 and 150) pivotably connected at one end to the distal phalanx (110) via a second living hinge (107)" (Office Action, page 3, lines 7-9) 

The present disclosure states in paragraph [0022] that, « For the purposes of this document, the term “living hinge” is used as per its meaning known in the art ».
As per Oxford Reference (wiww.oxfordreference.com), i.e., one example of a common credible reference, a living hinge is:
« A thin flexible connection made of the same material as the two rigid parts it connects. »
Oxford Reference is an online reference product from Oxford University Press’s Dictionaries, Companions and Encyclopedias.” (see page 5)

« the term ‘living hinge” means a flexible hinge (flexure bearing, flexure hinge) that flexibly connects two or more portions, with the pivoting being facilitated by the hinge being made thinner than the pieces it connects, for example. Stated differently, in the embodiment shown, the distal phalanx 11, the proximal phalanx 12, the inner living hinge 14, and the outer living hinge 15 may be a monoblock, also referred to as monolithic, component, with thinner flexible portions. »

The person of ordinary skill in the art would confirm that these definitions are in conformity with one another, and with what she/he/they would Know to be a living hinge.
The Examiner disagrees with the argument of applicant’s narrowly defined meaning of “a living hinge.” 
A living Hinge
First
It is pointed out that applicant only provides one of the definitions of “a living hinge” as “a thin flexible connection made of the same material as the two rigid parts it connects.” Contrary to the applicant’s assertion, the word “living” has various meanings: such as 
“1a : having life; b : active, functioning living languages; 2a : exhibiting the life or motion of nature : natural the wilderness is a living museum … of natural history— NEA Jour. 
b : live entry 2 sense 2a; 3a : full of life or vigor; b : true to life : vivid televised in living color; c : suited for living the living area; 4 : involving living persons; 5 : very —used as an intensive scared the living daylights out of me” and synonyms for “living” are defined as active, alive, functional, functioning, going, live, on, operating, operational, operative, running, and working” according to Merriam-Webster Online Dictionary® (see https://www.merriam-webster.com/dictionary/living) 
Second
Not all of the issued U.S. Patents define “a living hinge” as “a thin flexible connection made of the same material as the two rigid parts it connects.” For instance, 
 Odhner et al. (10,259,122) disclose a robotic gripper having different four-bar linkage being connected with living hinges (26) or joints, but the living hinges are not being not being made of “a thin flexible connection made of the same material as the two rigid parts it connects” as defined by the applicant. 
 Third
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a living hinge ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the applicant’s narrowly defined meaning of “a living hinge” is not persuasive. 
Kim et al. (9,782,902)
Applicant further argues that “Kim does not teach a living hinge. All figures of Kim show physically distinct links interconnected by joints 104 and 107, such as finger 110, first link 130, and third link 150, and Kim describes these components as being discrete. Moreover, Kim does not mention “living hinge” or equivalents at any point.” (see page 6). 
RE claims 1 and 9, Kim et al. (9,782,902) discloses a mechanical finger (see Figs. 1-12)  for a mechanical hand, comprising: a proximal phalanx (120, 130) (See Fig. 4) (see Exhibit A) pivotably mountable to a support (200) of the mechanical hand to pivot relative to the support about a finger pivot axis (102); a distal phalanx (110) pivotably connected to the proximal phalanx via a first living hinge (104) to pivot relative to the proximal phalanx about a first pivot axis; and a skeleton member (140 and 150) pivotably connected at one end to the distal phalanx (110) via a second living hinge (107) to pivot relative to the distal phalanx about a second pivot axis (107) offset from the first pivot axis (104) and at another end operatively connected to an actuator having a motor (50), reduction unit (20), a gear (30), an encoder (40), and a control unit (10) (see Fig. 9), of 
 Exhibit B (Figs. 4, 7, 8b, and 8c)

    PNG
    media_image2.png
    298
    276
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Exhibit B clearly teaches a first living hinge (104), not fixed or immovable hinge, to pivot relative to the proximal phalanx about a first pivot axis; a second living hinge (107), not fixed or immovable hinge, to pivot relative to the distal phalanx about a second pivot axis (107). Kim et al. mechanical finger (9,782,902) as shown in Exhibit B demonstrates a first living hinge (104), to freely pivot relative to the proximal phalanx about a first pivot axis; a second living hinge (107), to freely pivot to firmly grasp a round object.  
Also note that claim 9 does not recite “a living hinge” and applicant fail to argue. 
Therefore, claims 1-11 and 15-20 remains rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651